STONE, J.
Th.e present suit was commenced by attach-* ment under sections 3, 5 and 6, of the act “ To declare a lien in favor of laborers, mechanics and employes, and to provide for the enforcement thereof,” approved March 19th, 1875 i Pamph. Acts, 103; Oode of 1876, § 3482. The defendant replevied the property attached, but made no defense to the action. The case was tried at the second term, on judgment by default, and writ of inquiry executed. There is an omission in the affidavit for attachment, in this : The statute provides this remedy for “ agricultural laborers aüd superintendents of plantations, * for the hire and wages due them for labor and services rendered by them in and about the cultivation of the crops, under any contract for such labor and services during the current year.” The affidavit does not state that the labor was performed under a contract. We need not inquire whether-this defect is material, if properly objected to. It could only be raised by plea in abatement, and is not available when presented for the first time on error.—Jones v. Pope, 6 Ala. 154; Kirkman v. Patton, 19 Ala. 32; Mahoney v. O’Leary, 34 Ala. 97; Dow v. Whitman, 36 Ala. 604.
If the property attached was not part of the crop grown upon the land during the current year, it is not shown in this record. That question can not be raised on error. If the attachment was levied on property not liable to it, the proper *129remedy was a motion in • the court below to dissolve the attachment.—Brown v. Coats, 56 Ala. 439.
The judgment is affirmed.